 Case 2:20-cv-11470-TGB-PTM ECF No. 2 filed 06/26/20   PageID.5   Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


CHARLES HOLBROOK,                                  2:20-cv-11470

                  Petitioner,              HON. TERRENCE G. BERG

      v.
                                            ORDER DISMISSING
WARDEN,
                                           PETITION FOR WRIT OF
                  Respondent.                HABEAS CORPUS


     Petitioner Charles Holbrook is a state prisoner confined at the St.
Louis Correctional Facility in St. Louis, Michigan. He filed a petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging his

state-court convictions. Because Petitioner has, on multiple occasion,
filed petitions deemed impermissible second or successive petitions by

other district courts, and by the Sixth Circuit, the Court will dismiss his

habeas petition with prejudice.

     Although Petitioner does not explain what crimes he has been

convicted of, the Michigan Department of Corrections Offender Tracking

Information System, which this Court is permitted to take judicial notice

of, indicates that Petitioner was convicted in 2010 of two counts of

producing child sexually abusive material, two counts of allowing a child

to engage in sexually abusive activity, two counts of possessing child

sexually abusive material, accosting a child for immoral purposes, felon

                                     1
 Case 2:20-cv-11470-TGB-PTM ECF No. 2 filed 06/26/20   PageID.6   Page 2 of 4




in possession of a firearm, and being a third habitual offender. See Ward

v. Wolfenbarger, 323 F. Supp. 2d 818, 821, n.3 (E.D. Mich. 2004). Those

convictions were obtained in Kent County Circuit Court.

     Petitioner’s initial habeas petition challenging these convictions
was denied on the merits. See Holbrook v. Rapelje, No. 2:13-cv-13137

(E.D. Mich. April 1, 2016) (Friedman, J.). Since then, Petitioner has

continued to file successive habeas petitions, all of which have been
transferred to the Sixth Circuit pursuant to 28 U.S.C. § 2244(b)(3) for

that court to determine whether to grant Petitioner permission to file a

successive habeas petition. The Sixth Circuit has repeatedly denied

Petitioner that permission. See In re Holbrook, No. 18-2109, 2019 U.S.

App. LEXIS 4730 (6th Cir. Feb. 15, 2019); In re Holbrook, No. 17-2242,

2018 U.S. App. LEXIS 7196 (6th Cir. Mar. 21, 2018); In re Holbrook, No.
17-2327, 2018 U.S. App. LEXIS 7192 (6th Cir. Mar. 21, 2018); In re

Holbrook, No. 17-1950, 2018 U.S. App. LEXIS 67 (6th Cir. Jan. 2,

2018); In re Holbrook, No. 17-1839, 2018 U.S. App. LEXIS 64 (6th Cir.

Jan. 2, 2018); In re Holbrook, No. 17-1540, 2017 U.S. App. LEXIS 19555

(6th Cir. Oct. 5, 2017); In re Holbrook, No. 17-1518, 2017 U.S. App.

LEXIS 19045 (6th Cir. Oct. 2, 2017); In re Holbrook, No. 17-1444, 2017

U.S. App. LEXIS 19044 (6th Cir. Oct. 2, 2017).

     Petitioner has also attempted unsuccessfully to challenge his

conviction under 42 U.S.C. § 1983. See Holbrook v. Pols, 17-292, 2017 WL

3821487, 2017 U.S. Dist. LEXIS 143300 (W.D. Mich. May 18, 2017);
                                     2
 Case 2:20-cv-11470-TGB-PTM ECF No. 2 filed 06/26/20   PageID.7   Page 3 of 4




Holbrook v. Pols, No. 16-237, 2017 U.S. Dist. LEXIS 143303 (W.D. Mich.

Jan. 30, 2017); Holbrook v. Pols, No. 16-1151, 2016 WL 7383400, 2016

U.S. Dist. LEXIS 176450 (W.D. Mich. Dec. 21, 2016); Holbrook v. Redford,

No. 16-829, 2016 WL 6275338, 2016 U.S. Dist. LEXIS 148880 (W.D.
Mich. Oct. 27, 2016); Holbrook v. Pols, No. 16-118, 2016 U.S. Dist. LEXIS

189409 (W.D. Mich. June 24, 2016); Holbrook v. Pols, No. 16-78, 2016

U.S. Dist. LEXIS 189414 (W.D. Mich. May 31, 2016); Holbrook v.
Haehnel, No. 16-19, 2016 WL 1156598, 2016 U.S. Dist. LEXIS 38207

(W.D. Mich. Mar. 24, 2016); Holbrook v. Pols, No. 15-170, 2016 WL

491254, 2016 U.S. Dist. LEXIS 15520 (W.D. Mich. Feb. 9, 2016).

       Because of these repeated filings, the Honorable Laurie J.

Michelson ruled that Petitioner was an abusive filer and enjoined him

from filing any additional cases in the Eastern District of Michigan
without first securing permission from the Sixth Circuit to file a

successive petition, or permission from the Chief Judge of our district to

file any pleading which otherwise challenges his conviction. See Holbrook

v. State of Michigan, No. 2:20-10205 (E.D. Mich. June 15, 2020) (ECF No.

41).

       Petitioner has failed to obtain the permission required under Judge

Michelson’s order to proceed with this case. Because he is enjoined from

filing this petition for writ of habeas corpus, the Court will dismiss it with




                                      3
 Case 2:20-cv-11470-TGB-PTM ECF No. 2 filed 06/26/20   PageID.8   Page 4 of 4




prejudice. See e.g. Edwards v. Johns, 450 F. Supp. 2d 755, 757 (E.D. Mich.

2006) (collecting cases).

   SO ORDERED.


Dated: June 26, 2020         s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                     4
